ORDER

PER CURIAM.
Appellant John Thomas (“Defendant”) appeals the judgment entered upon his conviction by a jury for one count of second degree murder. He was sentenced to thirty years in the Missouri Department of Corrections. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A detailed opinion would be of no precedential value. We have, however, provided the parties with a brief memorandum opinion, for their information only, explaining the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).